Citation Nr: 0733033	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for headaches and temporal 
intracerebral hematoma associated with subarachnoid 
hemorrhage.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to May 
1972.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the veteran's file was 
transferred to the RO in Columbia, South Carolina.  

In November 2004, the veteran testified at a Travel Board 
hearing before a Veterans Law Judge (VLJ).  A transcript of 
the hearing is of record.  

This matter was before the Board in February 2005, and was 
then remanded for further development.  

In July 2007, the veteran was advised that the VLJ who had 
presided over the November 2004 hearing was no longer 
employed by the Board.  So the veteran was informed of his 
right to have another hearing before another VLJ who will 
ultimately decide his appeal.  He did not respond.  


FINDING OF FACT

Competent medical evidence does not suggest the veteran's 
headaches are causally related to his military service.


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
April 2001, prior to the initial adjudication of his claim in 
the July 2002 rating decision at issue.  An additional VCAA 
letter was sent in March 2005.  

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the March 2005 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in the 
March 2007 supplemental statement of the case, including as 
it relates to the downstream disability rating and effective 
date elements of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records, a report of VA examination and 
VA medical opinion addressing the etiology of the claimed 
condition - the dispositive issue.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).



Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

With respect to Hickson element (1), the Board readily 
acknowledges that the record confirms that the veteran 
suffers from headaches.  Hickson element (1) therefore has 
been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the service medical records show that the veteran was 
seen in January 1972 for complaint of headaches associated 
with a head cold.  The diagnosis was allergic sinusitis.  The 
service medical records do not reflect a diagnosis of 
migraines.  Nonetheless, the records do confirm that the 
veteran was seen for headaches in service.  Therefore, 
Hickson element (2) has been met.  

With respect to Hickson element (3), medical nexus, the 
question presented here is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  As such, the Board 
remanded the case to the RO in February 2005, in part, so 
that the veteran could be scheduled for a VA neurological 
examination to ascertain the etiology of any disorder 
manifested by chronic headaches.  

The veteran was afforded a VA neurological examination in 
August 2005.  At that time, he reported the onset of 
recurrent generalized headaches in 1970 without associated 
neurological symptoms.  It was noted that the veteran 
experienced a severe headaches in July 1995 and that a CT 
brain scan demonstrated subarachnoid hemorrhage and 
intracerebral right temporal hematoma.  Following clinical 
evaluation, the VA examiner stated:

Chronic headaches which began in 1970 are 
not associated with the aneurysmal 
rupture of 1995.  It is well known that 
aneurysms do not cause headache until 
they rupture.  On exception would be a 
giant aneurysm, which may cause headaches 
on the basis of mass effect.  However, 
this patient did not have a giant 
aneurysm.  

It is well known that headaches may be 
precipitated by stress and anxiety.  In 
that sense, the stress of military 
service may be a causative or aggravating 
factor with regard to chronic headache 
history.  There is no reported history of 
cephalic injury to suggest a post-
traumatic onset.

Because the VA examiner did not address all of the remand 
directives, the RO requested that the examiner review the 
claims file again and provide a medical opinion in accord 
with the Board remand.  After reviewing the claims file, the 
VA examiner provided a January 2007 opinion which read in 
full:

Chronic recurrent headaches which began 
in 1970 are, by history, most probably 
muscle contraction in origin rather than 
migrainous.  It is well known that muscle 
contraction headaches are consistently 
precipitated and exacerbated by stress 
and anxiety.  It is considered at least 
as likely as not that these headaches 
were precipitated and aggravated by the 
stress of military service.  However, 
this assessment is speculative and 
unsubstantiated by any corroborating 
objective data.  

Upon review, the Board finds that Hickson element (3) has not 
been met.  While the VA examiner found that it was likely 
that the veteran's headaches were "precipitated and 
aggravated by the stress of military service," he stated 
that the assessment was speculative because it could not be 
substantiated by any objective evidence, indicating that 
there is no evidence in the record indicating such.

The Board observes that entitlement to service connection may 
not be based on speculation or remote possibility.  See 38 
C.F.R. § 3.102 (2007).  A number of Court cases have provided 
discussion on this point of weighing medical opinion 
evidence.  See Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a 
medical opinion expressed in terms of "may" also implies "may 
or may not" and is too speculative to establish a plausible 
claim); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection).

In this case at hand, the record is devoid of any medical 
opinion which, other than on a speculative basis, relates the 
veteran's current headaches to his military service.  The 
speculative opinion provided by the VA examiner, standing 
alone, does not create a reasonable doubt in this case.  A 
reasonable doubt exists where there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  (Emphasis added).  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.

To the extent the veteran, himself, contends that his 
headaches are related to his military service, it is now well 
established that laymen without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  These statements 
offered in support of the veteran's claims are not probative 
of a nexus between his claimed disability and military 
service.

In summary, as Hickson element (3) has not been satisfied, 
the veteran's claim of entitlement to service connection for 
headaches and temporal intracerebral hematoma associated with 
subarachnoid hemorrhage must be denied because the 
preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in his favor.  
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Entitlement to service connection for headaches and temporal 
intracerebral hematoma associated with subarachnoid 
hemorrhage is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


